Case 5:21-cr-00005-JA-PRL Document1 Filed 01/07/21 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT #7? aH 9: 55
MIDDLE DISTRICT OF FLORIDA 8. oe pom.
OCALA DIVISION BRL AN DEH, Soe gURIB

UNITED STATES OF AMERICA
2.\
v. CASE NO. 5;26-cr-6-Qe, -2BPEL
26 U.S.C. § 5861(d)
JOSEPH JAMES BEHAL
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about October 20, 2020, in the Middle District of Florida, the

defendant,

JOSEPH JAMES BEHAL,

did knowingly possess a firearm, that is: a shotgun having a barrel of less than
18 inches in length, as defined by 26 U.S.C. § 5845(a)(1), which was not
registered to the defendant in the National Firearms Registration and Transfer
Record, as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5841, 5861(d), and 5871.
Case 5:21-cr-00005-JA-PRL Document1 Filed 01/07/21 Page 2 of 4 PagelD 2

FORFEITURE
1. The allegations contained in Count One of this Indictment are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 26 U.S.C. § 5872, 28 U.S.C. § 2461(c), and 49 U.S.C. § 80303.
2. Upon conviction of a violation of 26 U.S.C. § 5861(d), the
defendant shall forfeit to the United States, pursuant to 26 U.S.C. § 5872 and
28 U.S.C. § 2461(c), any firearms involved in the violation, and, pursuant to
49 U.S.C. § 80303 and 28 U.S.C. § 2461(c), any aircraft, vehicle, or vessel
used to facilitate the transportation, concealment, receipt, possession,
purchase, sale, exchange, or giving away of such firearm..
3. The property to be forfeited includes, but is not limited to, the
following: a Winchester, 12 gauge shotgun (Model L400 MK ID).
4, Ifany of the property described above as being subject to
forfeiture as a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred, sold to, or deposited with a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
e. has been commingled with other property which cannot be

subdivided without difficulty,
Case 5:21-cr-00005-JA-PRL Document1 Filed 01/07/21 Page 3 of 4 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE. BILL,

Neb

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

Zz
TyfieK Boyer

Assistant United States Attorney

 

 

——

Robert E. Bodnar, in
Assistant United States Attorney
Chief, Ocala Division
FORM OBD-34
January 21

Case 5:21-cr-00005-JA-PRL Document1 Filed 01/07/21 Page 4 of 4 PagelD 4

No. 20-1-47

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA
vs.

JOSEPH JAMES BEHAL

 

INDICTMENT

Violations: 26 U.S.C. § 5861(d)

 

A true bill,

Abr “Le

Foreperson
AR

Filed in open court thisé* day

of oC hed
——_ BA

   

 

 

Bail $

 

 

Gro $63 525
